                         Case 8-21-70681-ast              Doc 1        Filed 04/12/21           Entered 04/12/21 22:47:53



Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF NEW YORK

Case number (if known)                                                     Chapter      11
                                                                                                                            Check if this an amended
                                                                                                                             filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                BK4 LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal Employer
     Identification Number     XX-XXXXXXX
     (EIN)


4.   Debtor's address             Principal place of business                                    Mailing address, if different from principal place of
                                                                                                 business

                                  8 Wheatley Ave
                                  Albertson, NY 11507-1515
                                  Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  Nassau                                                         Location of principal assets, if different from principal
                                  County                                                         place of business

                                                                                                 8 Wheatley Ave Albertson, NY 11507-1515
                                                                                                 Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                     Partnership (excluding LLP)
                                     Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                        Case 8-21-70681-ast                      Doc 1      Filed 04/12/21               Entered 04/12/21 22:47:53

Debtor    BK4 LLC                                                                                       Case number ( if known )
          Name


7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                        None of the above
                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                5313

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                          Chapter 7
                                          Chapter 9

     A debtor who is a “ small          Chapter 11. Check all that apply:
     business debtor”must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of operations,
     subchapter V of chapter 11                                   cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the
     (whether or not the debtor is a                              procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor” ) must                              The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated debts
     check the second sub-box.                                    (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to proceed
                                                                  under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent balance
                                                                  sheet, statement of operations, cash-flow statement, and federal income tax return, or if any of these
                                                                  documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official
                                                                  Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy
     cases filed by or against the
                                       No.
     debtor within the last 8           Yes.
     years?
     If more than 2 cases, attach a
     separate list.                             District                                   When                                    Case number
                                                District                                   When                                    Case number




Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                       page 2
                         Case 8-21-70681-ast                        Doc 1          Filed 04/12/21           Entered 04/12/21 22:47:53

Debtor    BK4 LLC                                                                                           Case number ( if known )
          Name

10. Are any bankruptcy cases
    pending or being filed by a
                                           No
    business partner or an                  Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                        Relationship
                                                     District                                  When                                Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                              preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                             A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or
    have possession of any
                                       No
                                                    Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    real property or personal           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                     It needs to be physically secured or protected from the weather.
                                                     It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                     Other
                                                    Where is the property?
                                                                                      Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                     No
                                                     Yes.      Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .        Check one:
    available funds
                                                Funds will be available for distribution to unsecured creditors.
                                                 After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                1-49                                               1,000-5,000                                  25,001-50,000
    creditors                                                                              5001-10,000                                  50,001-100,000
                                        50-99
                                        100-199                                           10,001-25,000                                More than100,000
                                        200-999

15. Estimated Assets                    $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
                                        $50,001 - $100,000                                $10,000,001 - $50 million                    $1,000,000,001 - $10 billion
                                        $100,001 - $500,000                               $50,000,001 - $100 million                   $10,000,000,001 - $50 billion
                                        $500,001 - $1 million                             $100,000,001 - $500 million                  More than $50 billion

16. Estimated liabilities               $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion

Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                        page 3
                    Case 8-21-70681-ast             Doc 1    Filed 04/12/21          Entered 04/12/21 22:47:53

Debtor   BK4 LLC                                                                     Case number ( if known )
         Name

                           $50,001 - $100,000                        $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                           $100,001 - $500,000                       $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                           $500,001 - $1 million                     $100,000,001 - $500 million               More than $50 billion




Official Form 201                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 4
                       Case 8-21-70681-ast                   Doc 1         Filed 04/12/21                 Entered 04/12/21 22:47:53

Debtor    BK4 LLC                                                                                         Case number ( if known )
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment
           for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                 The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                  I have been authorized to file this petition on behalf of the debtor.

                                  I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                  I declare under penalty of perjury that the foregoing is true and correct.

                                  Executed on       April 11, 2021
                                                    MM / DD / YYYY


                              X   /s/ Tal August                                                                 Tal August
                                  Signature of authorized representative of debtor                               Printed name

                                  Title   Manager




18. Signature of attorney     X   /s/                                                                              Date April 11, 2021
                                  Signature of attorney for debtor                                                      MM / DD / YYYY


                                  Printed name

                                  Goldberg Weprin Finkel Goldstein LLP
                                  Firm name


                                  1501 Broadway 22nd Floor
                                  New York, NY 10036
                                  Number, Street, City, State & ZIP Code


                                  Contact phone      (212) 221-5700                  Email address



                                  Bar number and State




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 5
                     Case 8-21-70681-ast                   Doc 1         Filed 04/12/21            Entered 04/12/21 22:47:53




    Fill in this information to identify the case:

Debtor name       BK4 LLC

United States Bankruptcy Court for the:      EASTERN DISTRICT OF NEW YORK

Case number (if known)
                                                                                                                                     Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form
for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’     s position or relationship to the debtor, the identity of the document, and
the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual
      serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

              Schedule D: Creditors Who Have Claims Secured by Property(Official Form 206D)

              Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

              Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

              Schedule H: Codebtors (Official Form 206H)

              Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
              Amended Schedule
              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
              Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       April 11, 2021                    X /s/ Tal August
                                                             Signature of individual signing on behalf of debtor

                                                              Tal August
                                                              Printed name

                                                              Manager
                                                              Position or relationship to debtor
                            Case 8-21-70681-ast                     Doc 1         Filed 04/12/21              Entered 04/12/21 22:47:53



        Fill in this information to identify the case:
 Debtor name BK4 LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW                                                                                 Check if this is an
                                               YORK
 Case number (if known):                                                                                                                             amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and            Name, telephone number Nature of claim                 Indicate if claim   Amount of claim
 complete mailing address,       and email address of   (for example, trade debts,       is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code              creditor contact       bank loans, professional        unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                        services, and government            disputed        value of collateral or setoff to calculate unsecured claim.
                                                        contracts)                                          Total claim, if            Deduction for value         Unsecured claim
                                                                                                            partially secured          of collateral or setoff
 Banji Awosika                                               Services                                                                                                      $6,000.00
 14023 Queens Blvd
 Jamaica, NY
 11435-3219
 Con Edison                                                  Utility                   Unliquidated                                                                      $40,000.00
 Jaf Station,
 PO Box 1702
 New York, NY
 10116-1702
 D&G Construction                                            Services                  Unliquidated                                                                      $50,000.00
 213 Saint Nicholas
 Ave Unit 2L
 Brooklyn, NY
 11237-4840
 Dahan Law Offices,                                          Legal                                                                                                       $30,000.00
 P.C.
 2115 Avenue U
 Brooklyn, NY
 11229-3609
 Douglas Elliman                                             Brokerage                 Contingent                                                                      $187,600.00
 Real Estate                                                 services
 190 5th Ave
 Brooklyn, NY 11215
 Halstead Manhattan                                          Brokerage                 Contingent                                                                        $37,000.00
 LLC                                                         services
 499 Park Ave Fl 14
 New York, NY
 10022-1750
 Lowe's Synchrony                                            Credit card                                                                                                 $13,000.00
 Bank                                                        services
 PO Box 530914
 Atlanta, GA
 30353-0914
 National Grid                                               Utility                                                                                                       $5,000.00
 PO Box 11791
 Newark, NJ
 07101-4791


Official form 204                               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 2021 CINGroup - www.cincompass.com
                            Case 8-21-70681-ast                     Doc 1         Filed 04/12/21              Entered 04/12/21 22:47:53




 Debtor    BK4 LLC                                                                                           Case number (if known)
           Name

 Name of creditor and            Name, telephone number Nature of claim                 Indicate if claim   Amount of claim
 complete mailing address,       and email address of   (for example, trade debts,       is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code              creditor contact       bank loans, professional        unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                        services, and government            disputed        value of collateral or setoff to calculate unsecured claim.
                                                        contracts)                                          Total claim, if            Deduction for value         Unsecured claim
                                                                                                            partially secured          of collateral or setoff
 Tova & Zeev August                                          Loan                                                                                                      $750,000.00
 1 Tidhar Street
 Vardia Haifa Israel
 Urban Cribs                                                 Brokerage                 Contingent                                                                        $47,000.00
 301 State St                                                services
 Brooklyn, NY
 11201-5820




Official form 204                               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 2021 CINGroup - www.cincompass.com
                       Case 8-21-70681-ast                     Doc 1     Filed 04/12/21          Entered 04/12/21 22:47:53


            Fill in this information to identify the case:

 Debtor name          BK4 LLC

 United States Bankruptcy Court for the:           EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the
debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an additional
sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’ s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:       Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No.   Go to Part 2.
      Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest
 2.         Cash on hand                                                                                                                            $75,350.00



 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)          Type of account                            Last 4 digits of account
                                                                                                             number
                     Contract deposits [escrow] with Chaim
            3.1.     Dahan as counsel                                                                                                              $629,000.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                   $704,350.00
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
      Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit
                     Matthew Huo and Anne Nero
            7.1.     6 - Apartment 1                                                                                                                  $3,500.00


                     Stephan Wazny and Morgan Larkin
            7.2.     4 - Apartment 1                                                                                                                  $5,000.00



Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                                  page 1
Software Copyright (c) 2021 CINGroup - www.cincompass.com
                          Case 8-21-70681-ast                  Doc 1     Filed 04/12/21       Entered 04/12/21 22:47:53


 Debtor            BK4 LLC                                                                 Case number (If known)
                   Name


                     Eli Cohen, Joshua Stevens-Stein and Nicholas McDonnell
            7.3.     4 - Apartment 2                                                                                         $4,500.00


                     Joseph Valentine, Thomas Woodburn and Sean McAllister
            7.4.     4 - Apartment 3                                                                                         $4,500.00


                     Boateng Kwabena, Vago Hughes and Tunde Osita
            7.5.     2 - prepayment of $7,500 (Apartment 2)                                                                  $7,500.00



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


 9.         Total of Part 2.                                                                                              $25,000.00
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

      No.    Go to Part 4.
       Yes Fill in the information below.

 Part 4:           Investments
13. Does the debtor own any investments?

      No.    Go to Part 5.
       Yes Fill in the information below.

 Part 5:           Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

      No.    Go to Part 6.
       Yes Fill in the information below.

 Part 6:           Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

      No.    Go to Part 7.
       Yes Fill in the information below.

 Part 7:           Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

      No.    Go to Part 8.
       Yes Fill in the information below.

 Part 8:           Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

      No.    Go to Part 9.
       Yes Fill in the information below.


Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                     page 2
Software Copyright (c) 2021 CINGroup - www.cincompass.com
                       Case 8-21-70681-ast                        Doc 1         Filed 04/12/21        Entered 04/12/21 22:47:53


 Debtor         BK4 LLC                                                                           Case number (If known)
                Name

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
    Yes Fill in the information below.
 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                     Nature and extent     Net book value of      Valuation method used   Current value of
            property                                        of debtor's           debtor's interest      for current value       debtor's interest
            Include street address or other                 interest in           (Where available)
            description such as Assessor                    property
            Parcel Number (APN), and type of
            property (for example, acreage,
            factory, warehouse, apartment or
            office building, if available.
            55.1. 2 McGuinness Blvd,
                    Brooklyn, NY
                    11222-4005                              Fee Simple                 $2,090,000.00     Sale                            $2,090,000.00


            55.2.   4 McGuinness Blvd,
                    Brooklyn, NY
                    11222-4005                              Fee Simple                 $2,350,000.00     Sale                            $2,350,000.00


            55.3.   6 McGuinness Blvd,
                    Brooklyn, NY
                    11222-4005                              Fee Simple                 $1,850,000.00     Sale                            $1,850,000.00



 56.        Total of Part 9.                                                                                                          $6,290,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
            No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
            No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

    No.     Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

    No.     Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 3
Software Copyright (c) 2021 CINGroup - www.cincompass.com
                          Case 8-21-70681-ast                             Doc 1            Filed 04/12/21                    Entered 04/12/21 22:47:53


 Debtor           BK4 LLC                                                                                              Case number (If known)
                  Name



 Part 12:         Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                                Current value of                     Current value of real
                                                                                                      personal property                    property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $704,350.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $25,000.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                                $0.00

 83. Investments. Copy line 17, Part 4.                                                                                        $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                          $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                                 $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                     $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                                 $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $6,290,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                             $0.00

 90. All other assets. Copy line 78, Part 11.                                                     +                            $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $729,350.00           + 91b.            $6,290,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                   $7,019,350.00




Official Form 206A/B                                                Schedule A/B Assets - Real and Personal Property                                                         page 4
Software Copyright (c) 2021 CINGroup - www.cincompass.com
                          Case 8-21-70681-ast                     Doc 1          Filed 04/12/21              Entered 04/12/21 22:47:53


           Fill in this information to identify the case:

 Debtor name          BK4 LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                        12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
       Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                       Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                   Amount of claim             Value of collateral
                                                                                                                                                   that supports this
                                                                                                                       Do not deduct the value     claim
                                                                                                                       of collateral.
        2-4-6 McGuinness Capital
 2.1                                                  Describe debtor's property that is subject to a lien                $4,500,000.00   $6,290,000.00
        LLC
        Creditor's Name                               $4.5 million plus interest and fees                          plus interest and fees

        200 Park Ave
        New York, NY 10166-0005
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                      No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
        No                                            Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



        NY City Department of
 2.2                                                  Describe debtor's property that is subject to a lien                      $21,000.00            $6,290,000.00
        Finance
        Creditor's Name                               2 McGuinness Blvd, Brooklyn, NY
        Bankruptcy Unit                               11222-4005
        345 Adams St Fl 3
        Brooklyn, NY 11201-3719
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                      No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                        No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply

Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 2
Software Copyright (c) 2021 CINGroup - www.cincompass.com
                       Case 8-21-70681-ast                    Doc 1        Filed 04/12/21              Entered 04/12/21 22:47:53


 Debtor      BK4 LLC                                                                             Case number (if known)
             Name

       No                                           Contingent
        Yes. Specify each creditor,                 Unliquidated
       including this creditor and its relative      Disputed
       priority.




                                                                                                                          $4,521,000.0
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                     0

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did you    Last 4 digits of
                                                                                                               enter the related creditor?        account number for
                                                                                                                                                  this entity
        NYC Dept of Law
        Attn: Bernadette Brennan, Esq.                                                                    Line   2.2
        100 Church St Rm 5-233
        New York, NY 10007-2601




Official Form 206D                   Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                            page 2 of 2
Software Copyright (c) 2021 CINGroup - www.cincompass.com
                       Case 8-21-70681-ast                      Doc 1           Filed 04/12/21                   Entered 04/12/21 22:47:53


    Fill in this information to identify the case:

 Debtor name         BK4 LLC

 United States Bankruptcy Court for the:           EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                    amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
          Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with
          priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                      Total claim           Priority amount

 2.1       Priority creditor's name and mailing address          As of the petition filing date, the claim is:                                      $0.00      $0.00
           Internal Revenue Service                              Check all that apply.
           Centralized Insolvency Operations                      Contingent
           PO Box 7346                                           Unliquidated
           Philadelphia, PA 19101-7346                           Disputed
           Date or dates debt was incurred                       Basis for the claim:
                                                                 For notice purpopses
           Last 4 digits of account number                       Is the claim subject to offset?
           Specify Code subsection of PRIORITY                   No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                  Yes

 2.2       Priority creditor's name and mailing address          As of the petition filing date, the claim is:                                      $0.00      $0.00
           NYS Dep't of Taxation                                 Check all that apply.
           Bankruptcy/Special Procedure                           Contingent
           PO Box 5300                                           Unliquidated
           Albany, NY 12205-0300                                 Disputed
           Date or dates debt was incurred                       Basis for the claim:
                                                                 For notice purposes
           Last 4 digits of account number                       Is the claim subject to offset?
           Specify Code subsection of PRIORITY                   No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                  Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims . If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                        Amount of claim




Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                        page 1 of 3
Software Copyright (c) 2021 CINGroup - www.cincompass.com                                                        G28617
                        Case 8-21-70681-ast                     Doc 1       Filed 04/12/21                   Entered 04/12/21 22:47:53


 Debtor      BK4 LLC                                                                                 Case number (if known)
             Name

 3.1      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $6,000.00
          Banji Awosika                                                     Contingent
                                                                            Unliquidated
          14023 Queens Blvd                                                 Disputed
          Jamaica, NY 11435-3219
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.2      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $40,000.00
          Con Edison                                                        Contingent
          Jaf Station,                                                     Unliquidated
          PO Box 1702
                                                                            Disputed
          New York, NY 10116-1702
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.3      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $50,000.00
          D&G Construction                                                  Contingent
                                                                           Unliquidated
          213 Saint Nicholas Ave Unit 2L
                                                                            Disputed
          Brooklyn, NY 11237-4840
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.4      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $30,000.00
          Dahan Law Offices, P.C.                                           Contingent
                                                                            Unliquidated
          2115 Avenue U                                                     Disputed
          Brooklyn, NY 11229-3609
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.5      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $187,600.00
          Douglas Elliman Real Estate                                      Contingent
                                                                            Unliquidated
          190 5th Ave
                                                                            Disputed
          Brooklyn, NY 11215
          Date(s) debt was incurred
                                                                           Basis for the claim:   broker commissions
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.6      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $12,500.00
          ECB Violations                                                    Contingent
                                                                            Unliquidated
          66 John St                                                        Disputed
          New York, NY 10038-3735
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.7      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $37,000.00
          Halstead Manhattan LLC                                           Contingent
                                                                            Unliquidated
          499 Park Ave Fl 14
                                                                            Disputed
          New York, NY 10022-1750
          Date(s) debt was incurred
                                                                           Basis for the claim:   broker commissions
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2 of 3
Software Copyright (c) 2021 CINGroup - www.cincompass.com
                        Case 8-21-70681-ast                     Doc 1       Filed 04/12/21                   Entered 04/12/21 22:47:53


 Debtor       BK4 LLC                                                                                Case number (if known)
              Name

 3.8       Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.              $13,000.00
           Lowe's Synchrony Bank                                            Contingent
                                                                            Unliquidated
           PO Box 530914                                                    Disputed
           Atlanta, GA 30353-0914
                                                                           Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset?    No  Yes
 3.9       Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.                $5,000.00
           National Grid                                                    Contingent
                                                                            Unliquidated
           PO Box 11791                                                     Disputed
           Newark, NJ 07101-4791
                                                                           Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset?    No  Yes
 3.10      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.             $750,000.00
           Tova & Zeev August                                               Contingent
                                                                            Unliquidated
           1 Tidhar Street                                                  Disputed
           Vardia Haifa Israel
                                                                           Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset?    No  Yes
 3.11      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.              $47,000.00
           Urban Cribs                                                     Contingent
                                                                            Unliquidated
           301 State St
                                                                            Disputed
           Brooklyn, NY 11201-5820
           Date(s) debt was incurred
                                                                           Basis for the claim:   broker commissions
           Last 4 digits of account number                                 Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies, assignees
   of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                 On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                    related creditor (if any) listed?              account number, if
                                                                                                                                                   any
 4.1       New York State Attorney General
           120 Broadway                                                                             Line      2.2
           New York, NY 10271-0002
                                                                                                            Not listed. Explain

 4.2       NYC Dept of Law
           Attn: Bernadette Brennan, Esq.                                                           Line      3.6
           100 Church St Rm 5-233
           New York, NY 10007-2601                                                                          Not listed. Explain



 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                           5a.         $                          0.00
 5b. Total claims from Part 2                                                                           5b.     +   $                  1,178,100.00
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                5c.         $                     1,178,100.00



Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 3 of 3
Software Copyright (c) 2021 CINGroup - www.cincompass.com
                       Case 8-21-70681-ast                        Doc 1      Filed 04/12/21       Entered 04/12/21 22:47:53


          Fill in this information to identify the case:

 Debtor name        BK4 LLC

 United States Bankruptcy Court for the:           EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                     amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
       No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
    Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal      Property (Official
Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.        State what the contract or                     Contract to Sell - 2
             lease is for and the nature of                 McGuinness Blvd.
             the debtor's interest

                 State the term remaining                                              2-4-6 McGuinness Capital LLC
                                                                                       200 Park Avenue
               List the contract number of                                             New York, NY 10166
                any government contract


 2.2.        State what the contract or                     Contract to Sell - 6
             lease is for and the nature of                 McGuinness Blvd.
             the debtor's interest

                 State the term remaining                                              Alexander Puutio
                                                                                       c/o Daniel Churgin, Esq.
               List the contract number of                                             14 Penn Plz Ste 1315
                any government contract                                                New York, NY 10122-1390


 2.3.        State what the contract or                     4 McGuinness Blvd.
             lease is for and the nature of                 Apartment 2
             the debtor's interest

                 State the term remaining

               List the contract number of                                             Cohen, Stevens-Stein and McDonnell
                any government contract


 2.4.        State what the contract or                     Buyer to contract
             lease is for and the nature of
             the debtor's interest

                 State the term remaining
                                                                                       Gordon Remer
               List the contract number of                                             1370 Broadway
                any government contract                                                New York, NY 10018-7302




Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                                                Page 1 of 2
Software Copyright (c) 2021 CINGroup - www.cincompass.com
                       Case 8-21-70681-ast                       Doc 1       Filed 04/12/21      Entered 04/12/21 22:47:53

 Debtor 1 BK4 LLC                                                                              Case number (if known)
             First Name               Middle Name                Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.5.        State what the contract or                     Contract to Sell - 4
             lease is for and the nature of                 McGuinness Blvd.
             the debtor's interest                          Brooklyn, NY 11222

                 State the term remaining                                              Guang R. Gao
                                                                                       278 N 6th St
               List the contract number of                                             Brooklyn, NY 11211
                any government contract


 2.6.        State what the contract or                     6 McGuinness Blvd.
             lease is for and the nature of                 Apartment 1
             the debtor's interest

                 State the term remaining

               List the contract number of                                             Huo, Nero and Xiao
                any government contract


 2.7.        State what the contract or                     2 McGuinness Blvd.
             lease is for and the nature of                 Apartment 2
             the debtor's interest

                 State the term remaining

               List the contract number of                                             Kwabena, Hughes and Osita
                any government contract


 2.8.        State what the contract or                     4 McGuinness Blvd.
             lease is for and the nature of                 Apartment 3
             the debtor's interest

                 State the term remaining

               List the contract number of                                             Valentine, Woodburn and McAllister
                any government contract


 2.9.        State what the contract or                     4 McGuinness Blvd.
             lease is for and the nature of                 Apartment 1
             the debtor's interest

                 State the term remaining

               List the contract number of                                             Wazny and Larkin
                any government contract




Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                                     Page 2 of 2
Software Copyright (c) 2021 CINGroup - www.cincompass.com
                       Case 8-21-70681-ast                  Doc 1    Filed 04/12/21          Entered 04/12/21 22:47:53


           Fill in this information to identify the case:

 Debtor name        BK4 LLC

 United States Bankruptcy Court for the:           EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                               Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
 Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors,
      Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the
      creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                          Column 2: Creditor


              Name                            Mailing Address                                    Name                            Check all schedules
                                                                                                                                 that apply:
     2.1     Tal August                       8 Wheatley Ave                                     2-4-6 McGuinness                D          2.1
                                              Albertson, NY 11507-1515                           Capital LLC                      E/F
                                                                                                                                 G




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 1
Software Copyright (c) 2021 CINGroup - www.cincompass.com
